Tbuly, J\,
deliyered the opinion of the court.
It is a universally established principle of law that joint tort feasors are both jointly and severally liable, and may be proceeded against either singly or jointly, individually or all combined. It is also well settled that, where a party has once received full satisfaction and compensation for an injury inflicted, no matter from which one of several tort feasors, all are thereby released. The underlying reasoning supporting this rule is that a party injured is only entitled to receive full compensation, and so, having once obtained redress for the injury inflicted, be cannot prosecute suits against the others, though they be equally liable. But this principle has no application *637to the state of case made by the allegations of the declaration, ■when considered in connection with the facts averred in plaintiff’s first replication. The dteclaration states a cause of concurrent negligence, but the legal principle which fixes liability upon the two tort feasors joined in the suit is essentially different; the Cumberland Telephone & Telegraph Company being liable by reason of an alleged failure to discharge the duty which the master owes to his servants in providing a safe place to work; the appellee being liable, if at all, for the negligent acts of its employes. The negligence of one is passive, and of the other active, though the negligence of both concurred in inflicting the injury. Under this state of facts, the partial satisfaction for the injuries received by the servant made by the master, not intended to be a settlement in full and not received as, nor in fact being, full compensation, cannot inure to the other person whose concurrent negligence caused the injury complained of. We are not unmindful that in many jurisdictions it is held that any release of one tort feasor operates to absolve all others from liability. We prefer, however, to adopt the reasoning of that other numerous line of decisions which holds that, in order for such release to have this legal effect, the satisfaction received by the party injured must be intended to be, and accepted as, full compensation for all injuries im flicted. This is more in accord with justice, and in better harmony with the principles of enlightened jurisprudence, which will not permit a party suffering a wrong to be deprived of his right to redress by any purely technical reasoning. We refer specially, as supporting this conclusion, to the strongly reasoned case of Louisville & Evansville Mail Co. v Barnes, Adm'r 79 S. W., 261 (64 L. R. A., 574), where the whole subject is exhaustively discussed, and the true rule clearly and definitely set out.
In the instant case, all that the appellee would have the right to claim, should its liability be established, would be to have credited the amount received by the appellant from the Oum-*638berland Telephone & Telegraph Company upon the amount of damages which the appellant may have sustained.
• The demurrer to appellant’s first replication should have been overruled.

Reversed and remanded.